Case 1:18-cv-03322-STV Document 22 Filed 10/30/19 USDC Colorado Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF COLORADO

Civil Action Number 1:18-cv-003322-STV

Clifford L. Edwards,

          Plaintiff,

v.

BC Services, Inc.,

          Defendant.




 DEFENDANT’S RESPONSE TO PLAINTIFF’S SEPARATE STATEMENT OF FACTS



                       Moving Party’s           Opposing Party’s       Moving Party’s
                       Undisputed Material      Response/Additional    Reply and
 No.
                       Facts and Supporting     Facts and Supporting   Supporting
                       Evidence                 Evidence               Evidence

                       Defendant’s First
                       Undisputed Fact:

                       Plaintiff went to the
                                                     Undisputed
                       hospital for injuries
     1.                sustained in an
                       accident.

                       Complaint, ¶ 9, Exh A,
                       P. 12.
Case 1:18-cv-03322-STV Document 22 Filed 10/30/19 USDC Colorado Page 2 of 11




              Defendant’s Second
              Undisputed Fact:

              Plaintiff provided the
              hospital with insurance    Undisputed
    2.        information for his
              private insurance
              carrier.

              Exh. A. P. 13 L. 15-20.

              Defendant’s Third
              Undisputed Fact:

              Colorado Imaging
                                         Undisputed
              Associates (CIA) was
    3.        one of the healthcare
              providers who treated
              Plaintiff.

              Exh. E, ¶ 4.

              Defendant’s Fourth
              Undisputed Fact:

              CIA sent Defendant
              information concerning     Undisputed
              the debt that stated
         4.
              Plaintiff’s has private
              health insurance

              Exh C, Exh. E, ¶ 6
Case 1:18-cv-03322-STV Document 22 Filed 10/30/19 USDC Colorado Page 3 of 11




              Defendant’s Fifth
              Undisputed Fact:

              Plaintiff’s private
                                           Undisputed
      5.      insurance carrier paid
              a portion of the bill to
              CIA.

              Exh. C

              Defendant’s Sixth
              Undisputed Fact:

              On December 11, 2018
              Defendant mailed a
              letter to Plaintiff for an   Undisputed
      6.      unpaid debt for $7.20
              owed to Colorado
              Imaging Associates
              (CIA).

              Answer, ¶ 12.

              Defendant’s Seventh
              Undisputed Fact:


      7.      The letter stated
                                           Undisputed
              “Interest: $0.00”

              Answer, ¶ 13.
Case 1:18-cv-03322-STV Document 22 Filed 10/30/19 USDC Colorado Page 4 of 11




              Defendant’s Eighth
              Undisputed Fact:
                                         Undisputed to the extent
                                         the debt at issue totaled
              The letter accurately
         8.                              $7.20; however, it is
              stated the amount of       disputed to the extent
              the debt as $7.20          such representation was
                                         “accurate” as reflected in
              Exh D, Exh E, ¶ 8.         the letter since Plaintiff
                                         had no obligation on the
                                         subject debt by virtue of it
                                         being covered by worker’s
                                         compensation. Def’s Exh.
                                         E, ¶ 9.


              Defendant’s Ninth
              Undisputed Fact:

              On December 18, 2018
              Plaintiff placed a
              phone call to
              Defendant stating he
              doesn’t owe the debt,              Undisputed
    9.
              it’s covered by workers’
              compensation, and he
              is going to sue
              Defendant’s “client.”

                December 18, 2018
               phone call (01:03 and
                      01:55)
Case 1:18-cv-03322-STV Document 22 Filed 10/30/19 USDC Colorado Page 5 of 11




              Defendant’s Tenth
              Undisputed Fact:

              It was not until the
              December 18, 2018
              phone call that
              Defendant became           Undisputed
    10.
              aware the debt may be
              covered by workers’
              compensation
              insurance.

                    Exh. E, ¶ 9.


              Defendant’s Eleventh
              Undisputed Fact:


              On December 19, 2018
    11.       Plaintiff retained an      Undisputed
              attorney

              Exh. A, P. 42, L. 11-25


              Defendant’s Twelfth
              Undisputed Fact:

              On December 19, 2018
              Plaintiff spoke to his     Undisputed
    12.       attorney who instructed
              him to call Defendant

              Exh A, P. 34, L. 7-12;
              P. 43, L. 8-15
Case 1:18-cv-03322-STV Document 22 Filed 10/30/19 USDC Colorado Page 6 of 11




              Defendant’s Thirteenth
              Undisputed Fact:

              As instructed by his
                                          Undisputed
    13.       attorney Plaintiff placed
              a phone to Defendant
              on December 19, 2018

              Id.

              Defendant’s
              Fourteenth Undisputed
              Fact:

              In the December 19,
              2018 phone call
    14.       Plaintiff asked             Undisputed
              Defendant what its
              intentions were
              regarding the debt

              December 19, 2018
              phone call (00:46)

              Defendant’s Fifteenth
              Undisputed Fact:

              In response to his
              question Defendant          Undisputed
    15.       responded its intent
              was to collect the debt

              Id. at 00:54
Case 1:18-cv-03322-STV Document 22 Filed 10/30/19 USDC Colorado Page 7 of 11




              Defendant’s Sixteenth
              Undisputed Fact:

              Defendant did not
              request payment of the
              debt from the Plaintiff
    16.       in the December 19,                  Undisputed
              2018 phone call

              December 19, 2018
              phone call, Exh. E ¶
              10.


              Defendant’s
              Seventeenth                  This fact is in dispute.
              Undisputed Fact:             Although Defendant did
                                           not use the specific words
              Defendant did not tell       “we will continue to collect
              Plaintiff it will continue   the debt from you,”
                                           Defendant’s December
    17.       efforts to collect the
                                           19, 2018 phone call
              debt from him in the         nevertheless illustrated
              December 19, 2018            Defendant’s intent to
              phone call.                  continue its efforts to
                                           collect from Plaintiff.
              Exh A, P. 46, L. 20-24;
              P. 77, L. 23-25         Def’s Exh. A, P. 46, L. 16-
                                      19; P. 55, L.22-24.
Case 1:18-cv-03322-STV Document 22 Filed 10/30/19 USDC Colorado Page 8 of 11




              Defendant’s
              Eighteenth Undisputed
              Fact:

              The December 11,
    18.       2018 letter was the         Undisputed
              only communication
              sent by Defendant to
              Plaintiff

              Exh, A, P. 55-56, L. 24-
              6

              Defendant’s
              Nineteenth Undisputed
              Fact:

              Defendant did not tell      Undisputed
    19.       Plaintiff in either phone
              call the amount of the
              debt may change.


              Recorded phone calls.
Case 1:18-cv-03322-STV Document 22 Filed 10/30/19 USDC Colorado Page 9 of 11




              Defendant’s Twentieth
              Undisputed Fact:

              Pinnacol Assurance
              contacted Defendant
              after the December 19,     Undisputed
    20.       2018 phone call stating
              it will pay the debt.

              Exh. E, ¶ 11.




              Defendant’s Twenty-
              First Undisputed Fact:

              Pinnacol paid the debt
              in full in the amount of
              $7.20
                                         Undisputed
    21.       Exh. E ¶ 12.
Case 1:18-cv-03322-STV Document 22 Filed 10/30/19 USDC Colorado Page 10 of 11




              Defendant’s Twenty-
              second Undisputed
              Fact:

              Upon receipt of the             Undisputed
     22.      payment BC
              considered the debt
              paid in full.

                 Id.

              Defendant’s Twenty-
              Third Undisputed Fact:

              Defendant relies on the
     23.      information provided to         Undisputed
              it by CIA


              Exh. E, ¶ 14.


              Defendant’s Twenty-
              Fourth Undisputed
              Fact:

     24.                                      Undisputed
              CIA has provided
              accurate information in
              the past.

              Exh. E, ¶ 15.

                                        Plaintiff’s Statement of        Disputed
                                          Undisputed Facts
                                                                   Plaintiff stated “[the
                                         At the time Plaintiff     injury] happened at
                                         received the medical      work.” After denying
                                         services resulting in the he had insurance
     25.
                                         creation of the subject coverage Plaintiff
                                         debt, Plaintiff made it   stated, “I have
                                         explicitly clear that the private insurance.”
                                         subject debt was          He did not say the
                                         covered by worker’s       workers’
                                         compensation, and         compensation will
Case 1:18-cv-03322-STV Document 22 Filed 10/30/19 USDC Colorado Page 11 of 11




                                     (cont’d)                  cover the expenses.
                                     further provided          Plaintiff did not
                                     information that          advise Defendant
                                     Pinnacol Assurance        that Pinnacol
                                     would be responsible      Assurance would be
                                     for any excess            responsible. In
                                     payments.                 addition, contradicts
                                                               SOF No. 2 that is
                                     Def’s Ex. A, P. 13, L. 6- Undisputed.
                                     7; P. 55, L. 6-11.
                                                               Def’s Exh A, P. 13,
                                                               L. 6-12; P. 55, L. 12-
                                                               14.
                                                                     Disputed
                                     At no point was Plaintiff
                                     to be personally          Def. had no
                                     responsible for the       knowledge of a
                                     $7.20 which Defendant workers’
                                     attempted to collect      compensation claim
                                     from Plaintiff.           until the Dec. 18,
     26.
                                                               2018 phone call.
                                     Id.; Def’s Exh. E, ¶ 9.
                                                               Def’s Exh. E, ¶ 9;
                                                               Undisputed SOF
                                                               No. 10.
